UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6369


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE SHAWN GREEN, a/k/a Andre Greene, a/k/a Dre,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:08-cr-00944-MBS-10)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Shawn Green, Appellant Pro Se. Stanley D. Ragsdale, John
David Rowell, Assistant United States Attorneys, Columbia, South
Carolina for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Shawn Green appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.

We   have     reviewed    the   record   and   find     no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Green, No. 5:08-cr-00944-MBS-10 (D.S.C.

Mar. 5, 2015); see also United States v. Black, 737 F.3d 280, 286

(4th   Cir.    2013)     (defendant   originally      sentenced   to    statutory

mandatory      minimum    sentence    not    eligible    for   relief     under   §

3582(c)(2) because the Guidelines range has not been lowered),

cert. denied, 134 S. Ct. 1902 (2014).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                         2